                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar. No. 11015
                                                            3    AKERMAN, LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Nationstar Mortgage LLC and
                                                                 Federal Home Loan Mortgage Corporation
                                                            8
                                                            9                                   UNITED STATES DISTRICT COURT

                                                            10                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   SFR INVESTMENTS POOL 1, LLC, a Nevada               Case No. 2:15-cv-00806-APG-NJK
                                                                 limited liability company,
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                   Plaintiff,                        STIPULATION     AND      ORDER
AKERMAN LLP




                                                            13                                                       EXTENDING DEADLINES TO FILE
                                                                 v.                                                  REPLY IN SUPPORT OF MOTION FOR
                                                            14                                                       SUMMARY      JUDGMENT      AND
                                                                 FEDERAL HOME LOAN MORTGAGE                          RESPONSE TO SFR'S MOTION FOR
                                                            15   CORPORATION,          a    government entity;       SANCTIONS
                                                                 NATIONSTAR MORTGAGE, LLC, a foreign
                                                            16   limited liability company; SANDRA SALAS, an         [FIRST REQUEST]
                                                                 individual; and DOES I through X; and ROE
                                                            17   CORPORATIONS I through X, inclusive,

                                                            18                     Defendants.

                                                            19   FEDERAL HOME LOAN MORTGAGE
                                                                 CORPORATION, a government entity; and
                                                            20   NATIONSTAR MORTGAGE, LLC, a foreign
                                                                 limited liability company;
                                                            21
                                                                                   Counterclaimants,
                                                            22
                                                                 v.
                                                            23
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            24   limited liability company; DOES I through X;
                                                                 and ROE CORPORATIONS I through X,
                                                            25   inclusive,

                                                            26                     Counter-Defendants.

                                                            27            Federal Home Loan Mortgage Corporation (Freddie Mac), Nationstar Mortgage LLC, and
                                                            28   SFR Investments Pool 1, LLC stipulate as follows:

                                                                 51205608;1
                                                            1             1.    Freddie Mac and Nationstar filed their motion for summary judgment on November

                                                            2    27, 2019. (ECF No. 61.) On December 18, 2019, SFR opposed Freddie Mac and Nationstar's

                                                            3    motion and filed a countermotion for sanctions. (ECF Nos. 63-64.)

                                                            4             2.    Freddie Mac and Nationstar's reply is currently due January 2, 2020.

                                                            5             3.    Freddie Mac and Nationstar's response to SFR's countermotion for sanctions is due

                                                            6    January 2, 2020.

                                                            7             4.    The parties stipulate and agree Freddie Mac and Nationstar shall have until January

                                                            8    16, 2020 to file their reply and response.
                                                            9             5.    This is the first request for an extension of the reply deadlines and is not made for

                                                            10   purposes of undue delay. The extension will allow Freddie Mac and Nationstar a meaningful
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   opportunity to address the arguments raised in SFR's response and countermotion for sanctions.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   Dated December 20, 2019.

                                                            14
                                                                 AKERMAN LLP                                           KIM GILBERT EBRON
                                                            15

                                                            16   /s/ Melanie D. Morgan                                  /s/ Jacqueline A. Gilbert
                                                                 MELANIE D. MORGAN, ESQ.                               DIANA S. EBRON, ESQ.
                                                            17   Nevada Bar No. 8215                                   Nevada Bar No. 10580
                                                                 DONNA M. WITTIG, ESQ.                                 JACQUELINE A. GILBERT, ESQ.
                                                            18   Nevada Bar No. 11015                                  Nevada Bar No. 10593
                                                                 1635 Village Center Circle, Suite 200                 7625 Dean Martin Drive, Suite 110
                                                            19
                                                                 Las Vegas, Nevada 89134                               Las Vegas, NV 89139
                                                            20   Attorneys for Nationstar Mortgage LLC and
                                                                 Federal Home Loan Mortgage Corporation                Attorneys for SFR
                                                            21                                                         Investments Pool 1, LLC
                                                            22

                                                            23                                                IT IS SO ORDERED.

                                                            24
                                                                                                              ______________________________________
                                                            25                                                UNITED STATES DISTRICT JUDGE
                                                            26                                                Case No. 2:15-cv-00806-APG-NJK
                                                                                                                   12/20/2019
                                                            27                                                _____________________________________
                                                                                                              DATED
                                                            28
                                                                                                                2
                                                                 51205608;1
